              Case 2:21-cv-00142-JCC Document 26 Filed 03/02/21 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    NORTHWEST GROCERY ASSOCIATION, et CASE NO. C21-0142-JCC
      al.,
10
                                        MINUTE ORDER
11                  Plaintiffs,
           v.
12
      CITY OF SEATTLE,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendant’s motion to dismiss the complaint (Dkt.
18
     No. 23). The Court previously scheduled a remote hearing on Plaintiffs’ motion for a preliminary
19
     injunction to take place at 10 a.m. on March 18, 2021. (Dkt. No. 22.) The parties should be
20
     prepared to also present at this hearing oral argument regarding Defendant’s motion to dismiss.
21
            DATED this 2nd day of March 2021.
22
                                                           William M. McCool
23
                                                           Clerk of Court
24
                                                           s/Paula McNabb
25                                                         Deputy Clerk

26


     MINUTE ORDER
     C21-0142-JCC
     PAGE - 1
